     Case 1:19-cr-00277-DAD-BAM Document 53 Filed 01/21/21 Page 1 of 1


1    HEATHER E. WILLIAMS, State Bar No. 122664
     Federal Defender
2    BENJAMIN GERSON, NY BAR #5505144
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721
4    Telephone: (559) 487-5561
     Facsimile: (559) 487-5950
5
     Attorneys for Defendant
6    JESUS PANIAGUA
7
8                                  IN THE UNITED STATES DISTRICT COURT
9                                FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   Case No. 1:19-cr-00277 DAD
12                              Plaintiff,
                                                  SEALING ORDER
13               vs.
14    JESUS PANIAGUA,
15                              Defendant.
16
17            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Exhibit A in support
18   of Defendant Jesus Paniagua’s Sentencing Memorandum shall be filed under seal until further
19   order of the Court.
20
     IT IS SO ORDERED.
21
22       Dated:        January 21, 2021
                                                        UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28

                                                    1
     [Proposed] Sealing Order
